Case 1:20-cv-01281-MKB-RLM Document 56 Filed 02/11/21 Page 1 of 3 PageID #: 1190




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 ALLY FINANCIAL INC., et al,

                                    Plaintiffs,
                                                                        MEMORANDUM
                                                                        AND ORDER
                  -against-
                                                                        20-cv-1281 (MKB)

 COMFORT AUTO GROUP NY LLC., et al,

                                     Defendants.
 -------------------------------------------------------------------x

 ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

         Currently pending before this Court is plaintiffs’ motion to compel the entity defendants

 and defendant Heshy Gottdiener to respond, by February 5, 2021, to plaintiffs’ discovery

 demands, served on November 4, 2020; to appear for depositions on or before March 5, 2021;

 and to pay the fees incurred by plaintiffs in making the motion. See Letter Motion to Compel

 Discovery (Jan. 26, 2021) (“Pl. Mot.”), DE #53. In so moving, plaintiffs note that when first

 questioned about defendants’ failure to produce discovery, defense counsel had reported, on

 December 7, 2020, that “Gottdiener had contracted COVID-19 and was therefore unable to

 provide the requested documents to his counsel.” Id. at 2. The Court thus directed that, to the

 extent defendants’ response to the motion to compel claimed Gottdiener’s continued

 incapacitation, such claim should be “supported by a statement from a treating physician[.]”

 Order (Jan. 26, 2021).
Case 1:20-cv-01281-MKB-RLM Document 56 Filed 02/11/21 Page 2 of 3 PageID #: 1191




        Defendants’ response, dated February 1, 2021, contains no substantiation of

 Gottdiener’s purported illness. Instead, counsel’s unsworn submission asserts that “[o]ver the

 last month, Mr. Gottdiener has experienced numerous symptoms consistent with COVID-19”

 but has not sought medical treatment for that condition. See Letter (Feb. 1, 2021) (“Def.

 Opp.”) at 2, DE #54. Defendants’ letter attaches documents reflecting that one (not two, as

 alleged) of Gottdiener’s family members tested positive for COVID last year, but proffers no

 affirmation from Gottdiener regarding his own health.


        The Court declines to rely upon Gottdiener’s claim of continuing ill health, which is

 both unsupported and inconsistent. Compare Pl. Mot. at 2 (Gottdiener purportedly had

 contracted the virus at some point prior to December 7, 2020) with Def. Opp. at 1 (claiming

 that Gottdiener believes (but has not confirmed) that he is “currently suffering from the virus”

 and has been symptomatic “[o]ver the last month”). Defendants’ derelictions will not be

 excused on the basis of so flimsy a showing.


        Therefore, plaintiffs’ motion to compel is granted in part, to the following extent:

 Defendants are directed, on pain of sanctions, to respond, by February 17, 2021, to discovery

 demands served by plaintiffs more than three months ago, and to be produced for depositions

 on or before March 16, 2021. Fact discovery has otherwise closed. Expert disclosures on

 liability must be served by April 19, 2021, with rebuttal expert disclosures due by May 19,

 2021. Expert depositions as to liability must be completed by June 18, 2021. Requests for a




                                                2
Case 1:20-cv-01281-MKB-RLM Document 56 Filed 02/11/21 Page 3 of 3 PageID #: 1192




 premotion conference are due by June 28, 2021. Plaintiffs’ motion for sanctions is denied

 without prejudice.


           SO ORDERED.

 Dated:    Brooklyn, New York
           February 11, 2021


                                      /s/   Roanne L. Mann
                                     ROANNE L. MANN
                                     UNITED STATES MAGISTRATE JUDGE




                                               3
